DETAILED ACTION
This office action is in response to application with case number 16/359356 (filed on 03/20/2019) in which claims 1-17 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/20/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/20/2019 has been received and considered.

Examiner’s Amendment 
The claims filed by applicant on 03/20/2019 have been considered and the following Examiner’s amendments are in addition to the above noted Applicant’s claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s Claims and Specification amendment was given in the communication with Mr. Michael O’Keefe (Reg. No. 72285) on (see interview summary dated 01/25/2021). The application has been amended as follows: 
Please amend claim 2 to recite: “when the mobile device is in proximity of the RFID - - tag - - .” in line 3.
Please amend ¶[0029] of Applicant’s specification to recite (see attached Amended Specification):
Furthermore, an embodiment may take the form of a related computer program product, accessible from a computer-usable or computer-readable medium providing program code for use, by, or in connection, with a computer or any instruction execution system. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Allowable Subject Matter
Claims 1-17 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: 

Sang-Ki Baek (WO 2006/059818 A1) discloses a vehicle navigation system and method using an RFID card. A plurality of destinations is input or output to or from the vehicle navigation system using an RFID card, and, through the RFID card, the destinations can be easily transferred to and used in another RFID card or another vehicle navigation system. 
Song Kyeong Sub (KR 2007-0108614) discloses a navigation terminal with a destination setup function and a method thereof are provided to enhance user convenience by automatically setting the destination using an RFID scheme.
Piotrowski (US 2003/0080901 A1) discloses a navigation system includes at least one RF tag having a predetermined signature. Piotrowski further teaches a receiver including an RF tag reader that is used to read the predetermined signature, and a controller that is communicatively coupled to the receiver, a memory, and an output device. The controller is arranged to receive the predetermined signature, based upon the predetermined signature, obtain at least one navigation instruction stored in the memory, and output the navigation instruction using the output device.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims 1, 9, and 17.  All the dependent claims 2-8 and 10-16 also contain allowable subject matter by virtue of their dependency on the base claims 1 and 9, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661